UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2016 Date of reporting period:	March 31, 2016 Item 1. Schedule of Investments: Putnam VT Diversified Income Fund The fund's portfolio 3/31/16 (Unaudited) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (57.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.4%) Government National Mortgage Association Pass-Through Certificates 3 1/2s, TBA, April 1, 2046 $7,000,000 $7,400,313 U.S. Government Agency Mortgage Obligations (54.3%) Federal National Mortgage Association Pass-Through Certificates 5 1/2s, TBA, April 1, 2046 3,000,000 3,363,281 4 1/2s, TBA, April 1, 2046 2,000,000 2,176,562 4s, TBA, April 1, 2046 1,000,000 1,068,672 3 1/2s, TBA, May 1, 2046 24,000,000 25,118,424 3 1/2s, TBA, April 1, 2046 35,000,000 36,700,783 3s, TBA, May 1, 2046 17,000,000 17,403,750 3s, TBA, April 1, 2046 33,000,000 33,853,360 Total U.S. government and agency mortgage obligations (cost $126,866,721) MORTGAGE-BACKED SECURITIES (45.4%) (a) Principal amount Value Agency collateralized mortgage obligations (14.1%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 24.038s, 2037 $47,750 $78,762 IFB Ser. 2979, Class AS, 22.674s, 2034 6,662 7,276 IFB Ser. 3072, Class SM, 22.197s, 2035 127,074 197,115 IFB Ser. 3249, Class PS, 20.836s, 2036 97,331 148,748 IFB Ser. 3065, Class DC, 18.551s, 2035 270,098 398,998 Ser. 4122, Class TI, IO, 4 1/2s, 2042 2,104,951 322,689 Ser. 4000, Class PI, IO, 4 1/2s, 2042 1,024,073 155,352 Ser. 4024, Class PI, IO, 4 1/2s, 2041 2,385,630 373,237 Ser. 4546, Class TI, 4s, 2045 1,595,229 207,380 Ser. 4462, IO, 4s, 2045 1,204,370 205,116 Ser. 4425, IO, 4s, 2045 4,508,918 541,431 Ser. 4452, Class QI, IO, 4s, 2044 (F) 3,350,997 511,697 Ser. 4122, Class CI, IO, 3 1/2s, 2042 3,320,916 409,153 Ser. 4105, Class HI, IO, 3 1/2s, 2041 1,539,231 202,338 Ser. 4166, Class PI, IO, 3 1/2s, 2041 1,989,698 261,619 Ser. 304, Class C37, IO, 3 1/2s, 2027 2,032,566 216,276 Ser. 4210, Class PI, IO, 3s, 2041 2,430,212 193,373 FRB Ser. 57, Class 1AX, IO, 0.378s, 2043 1,332,705 14,243 Ser. 3300, PO, zero %, 2037 36,286 32,417 Ser. 3326, Class WF, zero %, 2035 927 773 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 37.302s, 2036 59,817 117,971 IFB Ser. 06-8, Class HP, 22.979s, 2036 192,532 330,975 IFB Ser. 07-53, Class SP, 22.612s, 2037 126,933 198,034 IFB Ser. 08-24, Class SP, 21.696s, 2038 144,590 208,467 IFB Ser. 05-122, Class SE, 21.585s, 2035 176,155 263,593 IFB Ser. 05-83, Class QP, 16.268s, 2034 144,755 191,432 Ser. 374, Class 6, IO, 5 1/2s, 2036 222,552 44,530 IFB Ser. 13-103, Class SK, IO, 5.487s, 2043 1,589,172 386,702 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.433s, 2025 1,845,000 1,834,727 Ser. 12-132, Class PI, IO, 5s, 2042 5,151,403 820,680 Ser. 378, Class 19, IO, 5s, 2035 709,588 134,822 Ser. 12-127, Class BI, IO, 4 1/2s, 2042 635,463 130,082 Ser. 12-30, Class HI, IO, 4 1/2s, 2040 4,075,292 523,100 Ser. 409, Class 81, IO, 4 1/2s, 2040 3,003,176 470,727 Ser. 409, Class 82, IO, 4 1/2s, 2040 1,995,687 312,553 Ser. 366, Class 22, IO, 4 1/2s, 2035 205,652 10,670 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.433s, 2025 88,000 85,226 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.433s, 2025 120,000 116,752 Ser. 15-88, Class QI, IO, 4s, 2044 2,560,569 270,321 Ser. 13-41, Class IP, IO, 4s, 2043 2,005,180 322,232 Ser. 13-44, Class PI, IO, 4s, 2043 1,890,513 267,995 Ser. 12-96, Class PI, IO, 4s, 2041 833,287 107,696 Ser. 409, Class C16, IO, 4s, 2040 2,326,440 348,182 Ser. 13-35, Class IP, IO, 3s, 2042 (F) 2,537,640 238,978 Ser. 13-53, Class JI, IO, 3s, 2041 2,814,227 285,081 Ser. 13-23, Class PI, IO, 3s, 2041 2,886,717 218,727 FRB Ser. 03-W10, Class 1, IO, 0.719s, 2043 407,610 6,417 Ser. 99-51, Class N, PO, zero %, 2029 11,679 10,511 Federal National Mortgage Association Grantor Trust Ser. 00-T6, IO, 0.719s, 2030 1,175,378 24,977 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.718s, 2043 1,433,617 234,253 IFB Ser. 14-41, Class SK, IO, 5.659s, 2044 2,259,741 423,701 IFB Ser. 13-99, Class VS, IO, 5.659s, 2043 917,821 175,744 Ser. 14-122, Class IC, IO, 5s, 2044 1,307,501 250,530 Ser. 14-76, IO, 5s, 2044 1,581,779 272,791 Ser. 15-187, Class KI, IO, 5s, 2043 2,914,866 348,297 Ser. 13-22, Class OI, IO, 5s, 2043 2,720,237 472,834 Ser. 13-3, Class IT, IO, 5s, 2043 1,657,176 288,125 Ser. 13-6, Class IC, IO, 5s, 2043 1,087,765 195,580 Ser. 12-146, IO, 5s, 2042 2,555,848 450,673 Ser. 13-130, Class IB, IO, 5s, 2040 1,052,972 75,175 Ser. 13-16, Class IB, IO, 5s, 2040 1,014,185 40,512 Ser. 11-41, Class BI, IO, 5s, 2040 833,148 63,273 Ser. 10-35, Class UI, IO, 5s, 2040 891,162 157,500 Ser. 10-20, Class UI, IO, 5s, 2040 1,290,214 217,027 Ser. 10-9, Class UI, IO, 5s, 2040 5,751,121 994,587 Ser. 09-121, Class UI, IO, 5s, 2039 3,294,799 583,805 Ser. 15-79, Class GI, IO, 5s, 2039 1,140,140 196,431 Ser. 13-34, Class IH, IO, 4 1/2s, 2043 3,793,170 614,497 Ser. 13-183, Class JI, IO, 4 1/2s, 2043 1,679,791 185,200 Ser. 14-108, Class IP, IO, 4 1/2s, 2042 534,531 79,827 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 243,335 26,339 Ser. 10-35, Class AI, IO, 4 1/2s, 2040 2,585,883 419,870 Ser. 10-35, Class QI, IO, 4 1/2s, 2040 2,668,696 435,171 Ser. 13-151, Class IB, IO, 4 1/2s, 2040 2,697,750 429,169 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,308,142 208,210 Ser. 09-121, Class BI, IO, 4 1/2s, 2039 1,064,727 226,915 Ser. 10-168, Class PI, IO, 4 1/2s, 2039 590,087 49,951 Ser. 10-158, Class IP, IO, 4 1/2s, 2039 2,668,390 180,944 Ser. 10-98, Class PI, IO, 4 1/2s, 2037 524,676 19,140 Ser. 15-186, Class AI, IO, 4s, 2045 7,129,091 1,049,901 Ser. 15-40, IO, 4s, 2045 3,390,405 707,971 Ser. 13-165, Class IL, IO, 4s, 2043 1,482,489 232,039 Ser. 12-47, Class CI, IO, 4s, 2042 2,622,708 399,128 Ser. 15-64, Class PI, IO, 3 1/2s, 2045 3,457,047 320,987 Ser. 13-102, Class IP, IO, 3 1/2s, 2043 2,202,371 179,500 Ser. 13-76, IO, 3 1/2s, 2043 4,987,114 489,336 Ser. 13-28, IO, 3 1/2s, 2043 1,703,657 195,921 Ser. 13-54, Class JI, IO, 3 1/2s, 2043 2,374,434 219,255 Ser. 13-37, Class JI, IO, 3 1/2s, 2043 3,678,626 334,240 Ser. 13-27, Class PI, IO, 3 1/2s, 2042 2,562,456 232,517 Ser. 12-140, Class IC, IO, 3 1/2s, 2042 2,355,097 433,262 Ser. 15-69, Class IK, IO, 3 1/2s, 2038 3,057,908 395,467 Ser. 13-H08, IO, 2.926s, 2063 4,727,929 381,071 Ser. 16-H02, Class HI, IO, 2.097s, 2066 4,612,118 485,195 Ser. 16-H03, Class AI, IO, 2.051s, 2066 3,297,446 374,214 Ser. 16-H03, Class DI, IO, 2.042s, 2065 3,923,894 428,831 Ser. 15-H24, Class AI, IO, 1.969s, 2065 4,210,223 512,384 Ser. 15-H25, Class EI, IO, 1.834s, 2065 4,079,741 446,324 FRB Ser. 15-H08, Class CI, IO, 1.783s, 2065 2,244,765 228,645 Ser. 15-H23, Class BI, IO, 1.714s, 2065 4,591,720 476,621 Ser. 13-H08, Class CI, IO, 1.659s, 2063 5,663,579 451,387 Ser. 15-H25, Class AI, IO, 1.603s, 2065 7,195,253 683,549 Ser. 15-H26, Class CI, IO, 0.76s, 2065 12,410,837 348,745 Ser. 06-36, Class OD, PO, zero %, 2036 3,256 2,867 Commercial mortgage-backed securities (21.1%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695s, 2046 964,000 942,895 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.339s, 2051 27,302,090 128,159 Banc of America Merrill Lynch Commercial Mortgage, Inc. Ser. 05-6, Class G, 5.147s, 2047 829,000 791,695 Banc of America Merrill Lynch Commercial Mortgage, Inc. 144A Ser. 01-1, Class K, 6 1/8s, 2036 13,604 13,692 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.885s, 2050 319,000 325,182 FRB Ser. 07-T26, Class AJ, 5.566s, 2045 848,000 763,200 FRB Ser. 06-PW11, Class AJ, 5.477s, 2039 223,000 218,261 Ser. 05-PWR7, Class B, 5.214s, 2041 887,085 875,996 Ser. 05-PWR9, Class C, 5.055s, 2042 499,000 497,753 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.477s, 2039 673,000 637,668 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.119s, 2044 (F) 578,000 552,572 FRB Ser. 07-CD5, Class XS, IO, 0.155s, 2044 (F) 20,439,440 38,885 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.574s, 2047 326,000 334,722 FRB Ser. 11-C2, Class F, 5 1/4s, 2047 822,000 723,031 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 385,000 343,101 Citigroup Commercial Mortgage Trust 144A FRB Ser. 14-GC19, Class D, 4.9s, 2047 313,000 251,966 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.762s, 2046 2,548,000 2,500,197 COMM Mortgage Pass-Through Certificates 144A Ser. 12-CR3, Class F, 4 3/4s, 2045 700,000 554,626 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377s, 2046 1,115,000 1,072,630 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.17s, 2046 220,000 201,960 FRB Ser. 14-CR18, Class D, 4.738s, 2047 500,000 382,100 Ser. 13-LC13, Class E, 3.719s, 2046 (F) 566,000 413,504 Ser. 14-CR18, Class E, 3.6s, 2047 493,000 304,301 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.717s, 2039 21,747,280 184,852 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8s, 2038 (Cayman Islands) 541,037 270,518 FFCA Secured Franchise Loan Trust 144A FRB Ser. 00-1, IO, 0.951s, 2020 1,635,366 24,531 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.475s, 2044 351,201 342,421 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965s, 2041 277,139 276,363 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41s, 2046 699,000 614,910 FRB Ser. 05-GG4, Class XC, IO, 0.439s, 2039 7,586,102 22,758 GS Mortgage Securities Trust 144A Ser. 11-GC3, Class E, 5s, 2044 (F) 528,000 489,925 FRB Ser. 14-GC18, Class D, 4.948s, 2047 (F) 900,000 675,656 FRB Ser. 14-GC26, Class D, 4.511s, 2047 665,000 491,462 FRB Ser. 13-GC13, Class D, 4.068s, 2046 548,000 457,410 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class E, 4.311s, 2047 381,000 280,911 FRB Ser. 13-C12, Class E, 4.086s, 2045 138,000 102,810 Ser. 14-C25, Class E, 3.332s, 2047 (F) 656,000 380,059 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.075s, 2051 659,500 643,342 FRB Ser. 06-LDP6, Class B, 5.63s, 2043 790,000 782,100 Ser. 06-LDP8, Class B, 5.52s, 2045 308,000 307,230 FRB Ser. 05-LDP2, Class E, 4.981s, 2042 807,000 801,916 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.175s, 2051 449,000 450,482 FRB Ser. 07-CB20, Class C, 6.175s, 2051 1,004,000 914,463 FRB Ser. 11-C3, Class E, 5.606s, 2046 321,000 316,474 FRB Ser. 11-C3, Class F, 5.606s, 2046 401,000 405,812 Ser. 13-C13, Class E, 3.986s, 2046 818,000 632,968 Ser. 13-C10, Class E, 3 1/2s, 2047 833,000 604,758 FRB Ser. 13-LC11, Class E, 3 1/4s, 2046 558,000 408,623 FRB Ser. 07-CB20, Class X1, IO, 0.312s, 2051 37,743,308 151,539 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41s, 2031 331,393 338,717 Ser. 98-C4, Class J, 5.6s, 2035 379,000 392,947 LB-UBS Commercial Mortgage Trust FRB Ser. 06-C3, Class C, 5.802s, 2039 406,000 395,850 Ser. 06-C3, Class AJ, 5.72s, 2039 273,000 273,246 Ser. 06-C6, Class E, 5.541s, 2039 900,000 627,750 FRB Ser. 06-C6, Class C, 5.482s, 2039 808,000 759,520 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.313s, 2048 413,000 357,749 Merrill Lynch Mortgage Investors Trust FRB Ser. 96-C2, Class JS, IO, zero %, 2028 3,915 1 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.267s, 2051 269,000 282,396 FRB Ser. 07-C1, Class A3, 5.837s, 2050 5,088 5,084 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 07-C5, Class X, IO, 5.099s, 2049 863,309 89,007 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 1,058,000 1,026,154 Ser. 06-4, Class AJ, 5.239s, 2049 434,000 426,535 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698s, 2047 465,000 353,851 Ser. 14-C15, Class F, 4s, 2047 440,000 299,865 Ser. 14-C17, Class E, 3 1/2s, 2047 (F) 602,000 360,744 Ser. 15-C24, Class D, 3.257s, 2048 383,000 255,741 Ser. 14-C19, Class D, 3 1/4s, 2047 550,000 382,565 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class D, 5.847s, 2044 470,000 465,300 Ser. 06-HQ9, Class C, 5.842s, 2044 1,638,000 1,628,647 Ser. 07-HQ11, Class C, 5.558s, 2044 986,000 939,165 Ser. 07-HQ11, Class B, 5.538s, 2044 (F) 556,000 528,248 FRB Ser. 06-HQ8, Class D, 5.494s, 2044 513,000 430,022 Ser. 06-HQ10, Class B, 5.448s, 2041 385,000 371,527 Ser. 06-HQ10, Class AJ, 5.389s, 2041 257,000 253,042 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.268s, 2043 302,000 297,500 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6s, 2039 773,232 704,708 Morgan Stanley Re-REMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 697,137 697,834 STRIPS CDO 144A FRB Ser. 03-1A, Class N, 5s, 2018 (Cayman Islands) 158,000 31,600 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8s, 2038 509,241 127,310 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.048s, 2045 2,148,000 2,127,594 FRB Ser. 06-C25, Class AJ, 5.896s, 2043 70,000 69,993 FRB Ser. 07-C34, IO, 0.301s, 2046 11,549,892 79,694 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 2045 479,000 403,462 FRB Ser. 13-LC12, Class D, 4.298s, 2046 (F) 510,000 405,450 WF-RBS Commercial Mortgage Trust 144A Ser. 12-C6, Class E, 5s, 2045 525,000 419,265 Ser. 11-C4, Class F, 5s, 2044 1,270,000 1,114,806 FRB Ser. 13-C16, Class D, 4.981s, 2046 363,000 328,951 FRB Ser. 14-C19, Class E, 4.971s, 2047 1,128,000 784,094 FRB Ser. 12-C7, Class E, 4.837s, 2045 297,000 278,113 FRB Ser. 13-UBS1, Class E, 4.629s, 2046 (F) 555,000 462,466 Ser. 12-C7, Class F, 4 1/2s, 2045 2,626,000 2,186,670 FRB Ser. 13-C15, Class D, 4.48s, 2046 279,000 246,188 Ser. 14-C19, Class D, 4.234s, 2047 629,000 502,532 Residential mortgage-backed securities (non-agency) (10.2%) BCAP, LLC Trust 144A FRB Ser. 12-RR2, Class 5A12, 2.793s, 2036 800,000 728,960 FRB Ser. 11-RR3, Class 3A6, 2.443s, 2036 601,521 264,669 FRB Ser. 15-RR5, Class 2A3, 1.392s, 2046 580,000 369,650 FRB Ser. 10-RR7, Class 1610, 1.022s, 2047 430,489 215,245 FRB Ser. 15-RR3, Class 5A3, 0.636s, 2046 500,000 340,700 FRB Ser. 12-RR5, Class 4A8, 0.606s, 2035 363,673 329,847 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.358s, 2034 379,668 370,953 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.308s, 2034 33,576 18,542 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.733s, 2025 (Bermuda) 387,000 375,757 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.068s, 2046 884,274 712,901 FRB Ser. 05-38, Class A1, 1.851s, 2035 371,504 310,222 FRB Ser. 06-OA7, Class 1A2, 1.291s, 2046 729,999 525,599 FRB Ser. 05-38, Class A3, 0.783s, 2035 1,045,164 825,281 FRB Ser. 05-59, Class 1A1, 0.758s, 2035 775,587 599,455 FRB Ser. 06-OC2, Class 2A3, 0.723s, 2036 (F) 131,811 114,676 FRB Ser. 06-OA10, Class 4A1, 0.623s, 2046 3,006,431 2,029,341 CSMC Trust 144A FRB Ser. 09-13R, Class 3A2, 2.443s, 2036 493,862 254,339 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.933s, 2025 1,290,317 1,352,639 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA2, Class B, 10.933s, 2028 402,000 376,084 Structured Agency Credit Risk Debt Notes FRB Ser. 16-DNA1, Class B, 10.433s, 2028 786,000 763,835 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA3, Class B, 9.783s, 2028 793,000 736,622 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA2, Class B, 7.983s, 2027 862,000 769,825 Structured Agency Credit Risk Debt Notes FRB Ser. 16-HQA1, Class M3, 6.791s, 2028 1,145,000 1,186,987 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.685s, 2028 720,000 741,528 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.183s, 2028 590,000 607,335 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1M2, 6.435s, 2028 881,000 911,130 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.133s, 2028 2,226,000 2,241,120 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.433s, 2025 250,000 248,600 Green Tree Home Improvement Loan Trust Ser. 95-F, Class B2, 7.1s, 2021 268 268 GreenPoint Mortgage Funding Trust FRB Ser. 05-HY1, Class M1, 0.983s, 2035 500,000 360,600 GSAA Home Equity Trust FRB Ser. 05-9, Class M3, 0.963s, 2035 500,000 337,572 FRB Ser. 06-8, Class 2A2, 0.613s, 2036 850,090 418,397 Morgan Stanley Resecuritization Trust 144A Ser. 15-R4, Class CB2, 0.598s, 2047 (F) 410,000 223,450 Ser. 15-R4, Class CB3, 0.598s, 2047 80,000 32,000 MortgageIT Trust FRB Ser. 05-3, Class M2, 0.963s, 2035 299,949 262,618 Nationstar HECM Loan Trust 144A Ser. 15-1A, Class A, 3.844s, 2018 209,962 209,857 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.601s, 2047 475,000 214,178 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR19, Class A1C3, 0.933s, 2045 951,942 770,026 FRB Ser. 05-AR19, Class A1C4, 0.833s, 2045 614,183 497,488 FRB Ser. 05-AR17, Class A1B3, 0.783s, 2045 1,100,214 888,870 Total mortgage-backed securities (cost $107,964,009) CORPORATE BONDS AND NOTES (32.3%) (a) Principal amount Value Basic materials (3.0%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 $151,000 $148,735 ArcelorMittal SA sr. unsec. unsub. bonds 10.85s, 2019 (France) 138,000 154,215 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 86,000 79,980 ArcelorMittal SA sr. unsec. unsub. notes 8s, 2039 (France) 26,000 22,620 Beacon Roofing Supply, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 172,000 182,320 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9 3/4s, 2023 82,000 93,685 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 220,000 217,800 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10 3/4s, 2023 294,000 296,205 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5 7/8s, 2021 (Germany) 219,000 233,235 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 210,894 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 195,000 189,150 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 270,000 238,275 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8s, 2021 77,000 71,803 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 135,000 91,800 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9 1/2s, 2023 240,000 260,400 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 284,000 301,395 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 203,000 145,145 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 147,000 145,530 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2022 112,000 108,640 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 152,000 135,280 Joseph T Ryerson & Son, Inc. company guaranty sr. sub. notes 9s, 2017 195,000 167,700 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7 1/2s, 2020 256,000 265,920 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 149,000 148,441 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 (Canada) 90,000 76,275 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 130,000 126,263 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 303,000 305,818 Pactiv LLC sr. unsec. unsub. bonds 8 3/8s, 2027 15,000 13,875 Pactiv, LLC sr. unsec. unsub. notes 7.95s, 2025 95,000 87,400 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 215,000 214,893 PQ Corp. 144A company guaranty sub. notes 8 3/4s, 2018 97,000 90,695 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 216,000 228,420 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 35,000 39,550 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 170,000 179,563 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2022 54,000 56,160 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s, 2025 45,000 47,194 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7 1/2s, 2025 (Ireland) 109,000 121,263 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 135,000 139,050 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 50,000 50,625 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 25,000 25,063 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/8s, 2021 30,000 30,300 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7 5/8s, 2021 120,000 71,100 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 120,000 117,150 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 135,850 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 73,000 75,920 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6s, 2023 70,000 64,225 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 207,000 215,798 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 110,000 114,400 Capital goods (1.9%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 470,000 479,353 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 251,000 274,845 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2024 120,000 115,350 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5s, 2022 100,000 99,250 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 125,000 128,281 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 87,000 83,085 Berry Plastics Corp. company guaranty notes 5 1/2s, 2022 105,000 108,150 Berry Plastics Corp. 144A company guaranty notes 6s, 2022 60,000 62,888 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 247,000 268,613 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7 3/8s, 2026 100,000 106,750 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7 3/4s, 2020 (Luxembourg) 94,000 92,825 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6s, 2022 195,000 166,481 KLX, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 215,000 213,925 Manitowoc Foodservice, Inc. 144A sr. unsec. notes 9 1/2s, 2024 204,000 222,360 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 208,000 178,360 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 166,000 166,208 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2025 85,000 85,638 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2022 389,000 395,808 Terex Corp. company guaranty sr. unsec. notes 6s, 2021 270,000 261,225 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8 3/4s, 2023 150,000 144,000 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 50,000 52,375 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2024 85,000 84,337 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 215,000 213,925 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 150,000 153,000 Communication services (4.0%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 200,000 200,000 Altice SA 144A company guaranty sr. unsec. notes 7 3/4s, 2022 (Luxembourg) 400,000 391,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 66,000 64,020 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 13,000 13,528 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. bonds 5 1/8s, 2023 85,000 86,275 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 35,000 36,050 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2024 220,000 229,900 CCOH Safari, LLC 144A sr. unsec. notes 5 3/4s, 2026 145,000 150,075 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 145,000 141,013 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 50,651 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 189,000 175,770 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5 1/8s, 2021 148,000 138,010 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 (R) 257,000 277,239 Crown Castle International Corp. sr. unsec. notes 4 7/8s, 2022 (R) 90,000 96,075 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s, 2024 160,000 142,600 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 146,000 149,650 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 200,000 174,000 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 127,000 116,523 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 20,000 18,488 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 52,800 Frontier Communications Corp. 144A sr. unsec. notes 11s, 2025 90,000 90,450 Frontier Communications Corp. 144A sr. unsec. notes 10 1/2s, 2022 60,000 61,500 Frontier Communications Corp. 144A sr. unsec. notes 8 7/8s, 2020 136,000 141,270 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 158,000 100,330 Intelsat Jackson Holdings SA company guaranty sr. unsec. unsub. bonds 6 5/8s, 2022 (Bermuda) 105,000 56,175 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 26,000 7,735 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8 1/8s, 2023 (Luxembourg) 50,000 14,938 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 60,000 61,950 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 65,000 68,088 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 130,000 132,016 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 65,000 65,813 Numericable-SFR SA 144A company guaranty sr. notes 6 1/4s, 2024 (France) 200,000 194,500 Numericable-SFR SA 144A company guaranty sr. notes 6s, 2022 (France) 600,000 585,000 Numericable-SFR SA 144A sr. bonds 5 5/8s, 2024 (France) EUR 100,000 114,786 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $36,000 37,260 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6 7/8s, 2028 182,000 132,860 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 363,000 380,243 Sprint Corp. company guaranty sr. unsec. sub. notes 7 7/8s, 2023 418,000 319,682 Sprint Corp. company guaranty sr. unsec. sub. notes 7 1/4s, 2021 175,000 133,656 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 5/8s, 2023 218,000 228,900 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 3/8s, 2025 135,000 138,206 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 258,000 270,900 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6s, 2023 120,000 122,550 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464s, 2019 85,000 86,700 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 240,000 247,800 Telenet Finance V Luxembourg SCA 144A sr. notes 6 3/4s, 2024 (Luxembourg) EUR 365,000 456,082 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5 5/8s, 2023 (Germany) EUR 83,200 101,238 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5 3/4s, 2023 (Germany) EUR 88,290 107,542 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) $201,000 207,030 Virgin Media Secured Finance PLC 144A sr. notes 6s, 2021 (United Kingdom) GBP 261,000 390,245 West Corp. 144A company guaranty sr. unsec. sub. notes 5 3/8s, 2022 $239,000 219,880 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2019 379,000 379,000 Wind Acquisition Finance SA 144A company guaranty sr. notes 4s, 2020 (Luxembourg) EUR 125,000 140,693 Windstream Services, LLC company guaranty sr. unsec. notes 7 3/4s, 2021 $149,000 121,528 Windstream Services, LLC company guaranty sr. unsec. notes 6 3/8s, 2023 263,000 192,648 Consumer cyclicals (5.5%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 115,000 118,163 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5 3/4s, 2025 95,000 97,138 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5 3/4s, 2023 150,000 155,813 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 220,000 198,000 Black Knight InfoServ, LLC/Black Knight Lending Solutions, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 157,000 162,495 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 231,000 188,265 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 97,000 41,468 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 109,000 116,085 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 250,000 238,750 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 125,000 110,469 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2021 140,000 150,150 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2024 80,000 84,200 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 120,000 124,350 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 67,000 68,591 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 50,000 52,125 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2023 65,000 65,549 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7 5/8s, 2020 162,000 148,230 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 395,000 393,025 Cumulus Media Holdings, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 52,000 19,760 Dana Holding Corp. sr. unsec. notes 6s, 2023 17,000 16,745 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 60,000 63,600 Dollar Tree, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2020 45,000 47,081 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7s, 2023 175,000 181,125 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5 1/4s, 2023 (Italy) 200,000 198,900 General Motors Co. sr. unsec. unsub. notes 6 3/4s, 2046 33,000 37,513 Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 150,000 88,500 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 7/8s, 2020 180,000 187,200 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4 3/8s, 2018 70,000 71,925 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2020 258,000 272,190 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 335,000 259,230 Grupo Televisa SAB sr. unsec. unsub. notes Ser. EMTN, 7 1/4s, 2043 (Mexico) MXN 3,500,000 165,053 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 $157,000 154,645 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 166,000 122,840 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 105,000 108,150 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 68,000 69,870 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 29,000 28,130 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 115,000 92,000 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s, 2019 248,000 228,160 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 246,000 276,135 L Brands, Inc. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 105,000 114,188 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 70,000 73,675 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 84,000 87,595 Lear Corp. company guaranty sr. unsec. notes 5 1/4s, 2025 22,000 22,798 Lear Corp. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 45,000 46,800 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 243,000 243,608 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2021 90,000 91,125 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 73,000 73,913 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 65,000 67,925 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 310,000 279,000 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 210,000 227,220 MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 30,000 30,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 175,000 187,688 Navistar International Corp. company guaranty sr. unsec. notes 8 1/4s, 2021 98,000 73,255 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 125,000 113,750 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8 3/4s, 2021 (PIK) 244,000 188,031 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8s, 2021 100,000 86,000 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2021 (Luxembourg) 253,000 262,488 Nortek, Inc. company guaranty sr. unsec. sub. notes 8 1/2s, 2021 212,000 219,950 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 7/8s, 2025 125,000 130,313 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2024 83,000 86,528 Owens Corning company guaranty sr. unsec. notes 4.2s, 2024 125,000 124,506 Penn National Gaming, Inc. sr. unsec. sub. notes 5 7/8s, 2021 200,000 199,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 200,000 204,000 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 140,000 138,950 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2026 205,000 210,894 Realogy Group, LLC/Realogy Co-Issuer Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 55,000 56,788 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2023 153,000 155,295 Regal Entertainment Group sr. unsec. sub. notes 5 3/4s, 2022 8,000 8,280 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 48,000 49,440 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 145,000 148,806 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 51,000 43,095 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 285,000 230,850 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 45,000 27,000 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 145,000 147,900 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 87,000 91,785 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 30,000 30,938 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 213,000 214,065 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2024 105,000 109,988 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 301,000 309,278 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5 3/4s, 2025 95,000 100,938 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2022 15,000 16,200 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2020 15,000 15,795 Standard Industries, Inc./NJ 144A sr. unsec. notes 6s, 2025 30,000 31,725 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 3/8s, 2024 201,000 204,015 Standard Industries, Inc./NJ 144A sr. unsec. notes 5 1/8s, 2021 20,000 20,475 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 169,000 162,663 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 300,000 294,000 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 70,000 67,025 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 120,000 125,100 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 3,000 3,132 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4 7/8s, 2021 63,000 64,890 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6 3/4s, 2021 (United Kingdom) EUR 235,000 268,497 Tribune Media Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 $160,000 156,317 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 107,000 109,140 Consumer staples (2.2%) 1011/New Red Finance, Inc. 144A company guaranty notes 6s, 2022 (Canada) 340,000 353,600 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 70,000 71,400 Ashtead Capital, Inc. 144A company guaranty notes 6 1/2s, 2022 250,000 265,625 Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 200,000 207,000 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 195,000 189,150 BlueLine Rental Finance Corp. 144A notes 7s, 2019 176,000 162,140 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8s, 2022 104,000 89,180 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 375,000 352,500 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 61,425 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 285,000 288,563 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 115,000 129,375 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 233,000 235,330 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4 1/8s, 2020 (R) 50,000 51,000 Dean Foods Co. 144A company guaranty sr. unsec. notes 6 1/2s, 2023 135,000 138,544 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 394,000 252,160 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 175,250 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 (Brazil) 460,000 458,160 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 83,000 85,075 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 38,000 37,810 Landry's, Inc. 144A company guaranty sr. unsec. sub. notes 9 3/8s, 2020 414,000 434,700 Pilgrim's Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 80,000 80,300 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 145,000 147,175 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5 3/4s, 2021 290,000 297,975 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 218,000 231,080 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 45,000 33,300 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5 3/8s, 2022 85,000 91,481 Energy (4.6%) Antero Resources Corp. company guaranty sr. unsec. notes 5 5/8s, 2023 70,000 64,400 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 94,000 85,305 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5 3/8s, 2021 150,000 138,750 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6s, 2022 160,000 115,200 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 5/8s, 2024 (Canada) 96,000 64,560 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5 1/8s, 2021 (Canada) 18,000 12,780 California Resources Corp. company guaranty sr. unsec. sub. notes 6s, 2024 85,000 19,125 California Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2020 23,000 5,290 California Resources Corp. 144A company guaranty notes 8s, 2022 289,000 111,265 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 (In default) (NON) 195,000 36,563 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 283,500 119,779 Chesapeake Energy Corp. 144A company guaranty notes 8s, 2022 153,000 74,970 Concho Resources, Inc. company guaranty sr. unsec. notes 5 1/2s, 2023 207,000 202,860 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 116,000 113,970 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 85,000 38,250 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 22,000 16,940 Gazprom OAO Via Gaz Capital SA sr. unsec. unsub. notes Ser. REGS, EMTN, 7.288s, 2037 (Russia) 335,000 364,718 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9 1/4s, 2019 (Russia) 217,000 246,536 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 7.288s, 2037 (Russia) 240,000 261,900 Halcon Resources Corp. company guaranty sr. unsec. notes 9 3/4s, 2020 150,000 26,625 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 382,000 66,850 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2020 180,000 186,750 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5 1/2s, 2022 45,000 43,313 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2021 158,000 29,625 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 167,000 141,950 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 166,000 7,470 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 (In default) (NON) 94,000 10,810 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 (In default) (NON) 54,000 5,940 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12s, 2020 (In default) (NON) 190,000 26,125 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (F) 104,000 6 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656s, 2022 (Russia) 430,000 457,279 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 300,000 82,500 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/4s, 2022 100,000 97,250 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 95,000 86,450 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 110,000 80,850 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 155,000 114,700 Pertamina Persero PT 144A sr. unsec. unsub. notes 4 7/8s, 2022 (Indonesia) 200,000 203,157 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.3s, 2023 (Indonesia) 285,000 278,000 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6 7/8s, 2040 (Brazil) 52,000 37,440 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 3/8s, 2027 (Venezuela) 1,065,000 330,683 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5 1/4s, 2017 (Venezuela) 3,220,000 1,634,150 Petroleos de Venezuela SA sr. unsec. notes 5 1/8s, 2016 (Venezuela) 2,106,000 1,634,752 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8 1/2s, 2017 (Venezuela) 180,000 95,400 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6s, 2026 (Venezuela) 760,000 234,460 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6 5/8s, 2035 (Mexico) 380,000 364,800 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5 5/8s, 2046 (Mexico) 475,000 399,190 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4 1/2s, 2026 (Mexico) 85,000 79,178 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2023 95,000 61,750 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5 5/8s, 2022 60,000 39,900 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s, 2022 100,000 97,500 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s, 2024 100,000 95,500 Sabine Pass Liquefaction, LLC sr. notes 5 5/8s, 2023 100,000 95,000 Sabine Pass LNG LP company guaranty sr. sub. notes 6 1/2s, 2020 95,000 99,631 Samson Investment Co. company guaranty sr. unsec. notes 9 3/4s, 2020 (In default) (NON) 535,000 1,338 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 (In default) (NON) 185,000 44,863 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8 1/4s, 2020 (Canada) 170,000 170,425 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6 1/2s, 2022 20,000 900 SM Energy Co. sr. unsec. sub. notes 5s, 2024 81,000 56,067 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 138,000 97,290 Tervita Corp. 144A company guaranty sr. notes 9s, 2018 (Canada) CAD 50,000 26,468 Tervita Corp. 144A sr. notes 8s, 2018 (Canada) $60,000 42,600 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 45,000 4,950 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2022 30,000 5,625 Unit Corp. company guaranty sr. unsec. sub. notes 6 5/8s, 2021 103,000 51,500 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 165,000 153,214 Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2023 249,000 217,253 Financials (5.0%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 165,000 154,688 Ally Financial, Inc. company guaranty sr. unsec. notes 8s, 2031 293,000 334,020 Ally Financial, Inc. sub. unsec. notes 5 3/4s, 2025 85,000 83,088 American International Group, Inc. jr. unsec. sub. FRB 8.175s, 2058 72,000 89,460 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 50,000 49,125 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 80,000 82,576 BBVA International Preferred SAU company guaranty jr. unsec. sub. FRB 5.919s, perpetual maturity (Spain) 39,000 38,610 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 75,000 77,329 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 99,000 101,249 CIT Group, Inc. sr. unsec. notes 3 7/8s, 2019 70,000 69,825 CIT Group, Inc. sr. unsec. sub. notes 5s, 2023 125,000 125,625 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 175,000 181,563 CIT Group, Inc. sr. unsec. unsub. notes 5s, 2022 325,000 328,858 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 85,000 86,913 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 90,000 91,800 Credit Acceptance Corp. company guaranty sr. unsec. notes 6 1/8s, 2021 134,000 126,630 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 160,000 102,400 Dresdner Funding Trust I jr. unsec. sub. notes 8.151s, 2031 250,000 290,000 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 115,000 121,469 E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 150,000 149,625 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2025 (R) 80,000 77,800 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15s, 2066 78,000 24,765 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8 1/8s, 2019 (PIK) 53,000 48,760 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 220,000 216,700 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 195,000 185,055 iStar, Inc. sr. unsec. notes 5s, 2019 (R) 10,000 9,600 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657s, perpetual maturity (United Kingdom) 125,000 136,250 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 3/8s, 2022 (R) 265,000 276,925 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2021 (R) 102,000 105,698 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2020 100,000 95,750 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 270,000 239,625 Ocwen Financial Corp. sr. unsec. notes 6 5/8s, 2019 77,000 60,445 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6 3/4s, 2019 94,000 94,094 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 116,000 115,565 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 102,000 99,705 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 60,000 52,950 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 245,000 232,138 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8s, perpetual maturity (United Kingdom) 200,000 190,700 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) 200,000 186,000 Royal Bank of Scotland Group PLC jr. unsec. sub. FRN Ser. U, 7.64s, perpetual maturity (United Kingdom) 300,000 293,250 Royal Bank of Scotland Group PLC unsec. sub. bonds 5 1/8s, 2024 (United Kingdom) 105,000 100,946 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 7 3/4s, 2018 (Russia) 900,000 961,182 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6 1/8s, 2022 (Russia) 250,000 258,125 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6s, 2020 230,000 220,800 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes Ser. MTN, 6.9s, 2017 175,000 180,688 Springleaf Finance Corp. sr. unsec. unsub. notes 5 1/4s, 2019 155,000 148,025 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8 1/2s, 2018 25,000 20,000 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 150,000 149,063 UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152s, perpetual maturity (Jersey) EUR 200,000 244,857 Ukreximbank Via Biz Finance PLC 144A sr. unsec. bonds 9 5/8s, 2022 (Ukraine) $250,000 220,240 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 198,000 198,000 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 255,000 258,031 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,548,000 1,632,499 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95s, 2022 (Russia) 700,000 680,750 VTB Bank PJSC via VTB Eurasia, Ltd. 144A unsec. sub. FRN 9 1/2s, perpetual maturity (Russia) 300,000 292,125 Walter Investment Management Corp. company guaranty sr. unsec. notes 7 7/8s, 2021 140,000 91,000 Health care (2.7%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6 1/8s, 2021 225,000 232,875 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5 1/8s, 2022 85,000 85,850 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 176,000 155,320 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 135,000 136,350 Centene Escrow Corp. 144A sr. unsec. notes 6 1/8s, 2024 155,000 163,138 Centene Escrow Corp. 144A sr. unsec. notes 5 5/8s, 2021 50,000 52,125 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 153,000 138,083 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 120,000 102,900 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 245,000 182,831 DPx Holdings BV 144A sr. unsec. sub. notes 7 1/2s, 2022 (Netherlands) 212,000 210,940 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 5,000 4,738 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2023 158,000 149,310 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 (Ireland) 200,000 187,500 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6s, 2023 (Ireland) 200,000 188,750 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2022 156,000 155,415 HCA, Inc. company guaranty sr. bonds 5 1/4s, 2026 130,000 133,250 HCA, Inc. company guaranty sr. notes 6 1/2s, 2020 497,000 545,458 HCA, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2022 74,000 83,435 HCA, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2025 50,000 50,547 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 150,000 154,020 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10 1/2s, 2018 5,000 5,013 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 132,000 116,160 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 60,000 62,400 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 105,000 107,888 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95s, 2024 (R) 135,000 137,496 Service Corp. International/US sr. unsec. notes 5 3/8s, 2022 279,000 291,555 Service Corp. International/US sr. unsec. unsub. notes 5 3/8s, 2024 478,000 505,485 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 90,000 89,775 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 42,000 42,210 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 117,000 117,293 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 342,000 365,085 Tenet Healthcare Corp. company guaranty sr. notes 4 3/4s, 2020 35,000 35,875 Tenet Healthcare Corp. company guaranty sr. sub. notes 6s, 2020 164,000 174,660 Tenet Healthcare Corp. 144A company guaranty sr. FRN 4.134s, 2020 155,000 153,838 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7s, 2020 40,000 33,600 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 122,000 101,260 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2025 150,000 115,500 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 7/8s, 2023 167,000 130,886 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 80,000 62,900 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2020 114,000 92,910 Technology (1.3%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 85,000 87,231 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 74,000 22,755 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 463,000 312,525 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 70,000 70,656 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7s, 2023 180,000 181,800 First Data Corp. 144A notes 5 3/4s, 2024 170,000 169,983 First Data Corp. 144A sr. notes 5 3/8s, 2023 150,000 153,750 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 6s, 2022 115,000 121,900 Infor US, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 408,000 371,280 Infor US, Inc. 144A company guaranty sr. notes 5 3/4s, 2020 51,000 52,530 Iron Mountain, Inc. company guaranty sr. unsec. notes 6s, 2023 (R) 210,000 220,500 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6s, 2020 (R) 65,000 68,494 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 181,000 156,565 Micron Technology, Inc. 144A sr. unsec. unsub. notes 5 1/4s, 2023 188,000 153,690 SoftBank Corp. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2020 (Japan) 140,000 142,591 Techem Energy Metering Service GmbH & Co. KG 144A company guaranty sr. unsec. sub. notes 7 7/8s, 2020 (Germany) EUR 230,000 279,022 Zebra Technologies Corp. sr. unsec. unsub. bonds 7 1/4s, 2022 $213,000 231,105 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 190,000 178,125 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 332,000 323,700 Utilities and power (1.9%) AES Corp./Virginia (The) sr. unsec. notes 5 1/2s, 2025 390,000 377,325 AES Corp./Virginia (The) sr. unsec. notes 4 7/8s, 2023 85,000 82,238 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 180,000 201,600 Calpine Corp. sr. unsec. sub. notes 5 3/4s, 2025 335,000 321,600 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 50,000 52,438 Calpine Corp. 144A company guaranty sr. sub. notes 5 7/8s, 2024 40,000 42,100 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85s, 2037 290,000 229,855 Dynegy, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 20,000 18,500 Dynegy, Inc. company guaranty sr. unsec. notes 6 3/4s, 2019 468,000 465,660 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 10,000 9,075 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8 5/8s, 2022 345,000 393,595 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) (NON) 134,882 146,685 Energy Transfer Equity LP company guaranty sr. notes 7 1/2s, 2020 201,000 193,463 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 70,000 32,550 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6 3/8s, 2023 70,000 32,200 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9 3/8s, 2020 387,000 193,500 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 47,450 GenOn Energy, Inc. sr. unsec. sub. notes 9 7/8s, 2020 261,000 168,345 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7 7/8s, 2021 400,000 398,500 NRG Yield Operating, LLC company guaranty sr. unsec. notes 5 3/8s, 2024 76,000 70,680 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5s, 2022 85,000 79,881 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 175,000 170,011 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 138,171 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 69,000 60,881 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 199,000 183,080 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) (NON) 119,000 34,510 Total corporate bonds and notes (cost $79,055,594) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (10.5%) (a) Principal amount Value Argentina (Republic of) sr. unsec. notes 8s, 2020 (Argentina) $1,468,600 $1,586,088 Argentina (Republic of) sr. unsec. unsub. notes Ser. 1, 8 3/4s, 2017 (Argentina) (In default) (NON) 150,000 177,000 Argentina (Republic of) sr. unsec. unsub. notes Ser. LOC, 8.28s, 2033 (Argentina) 1,017,880 1,028,058 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) (In default) (NON) 825,800 988,896 Brazil (Federal Republic of) sr. unsec. unsub. notes 10s, 2017 (Brazil) (units) BRL 1,350 375,121 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10 7/8s, 2021 (Argentina) $2,075,000 2,246,188 Chile (Republic of) sr. unsec. unsub. notes 5 1/2s, 2020 (Chile) CLP 235,500,000 363,216 Costa Rica (Republic of) 144A sr. unsec. unsub. notes 7s, 2044 (Costa Rica) $200,000 181,500 Croatia (Republic of) 144A sr. unsec. unsub. notes 6 3/8s, 2021 (Croatia) 360,000 393,300 Croatia (Republic of) 144A sr. unsec. unsub. notes 6s, 2024 (Croatia) 400,000 436,000 Ghana (Republic of) 144A sr. unsec. unsub. notes 8 1/2s, 2017 (Ghana) 274,000 268,178 Ghana (Republic of) 144A sr. unsec. unsub. notes 7 7/8s, 2023 (Ghana) 947,185 750,644 Hellenic (Republic of) sr. unsec. notes 3 3/8s, 2017 (Greece) EUR 532,000 562,031 Hellenic (Republic of) sr. unsec. unsub. bonds 4 3/4s, 2019 (Greece) EUR 1,435,000 1,429,494 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2038 (Greece) (STP) EUR 562,543 354,657 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2037 (Greece) (STP) EUR 50,102 31,575 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2036 (Greece) (STP) EUR 452,051 287,785 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2035 (Greece) (STP) EUR 339,102 218,611 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2034 (Greece) (STP) EUR 147,847 96,474 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2033 (Greece) (STP) EUR 114,404 75,769 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2032 (Greece) (STP) EUR 137,453 93,085 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2030 (Greece) (STP) EUR 1,017,933 711,003 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2029 (Greece) (STP) EUR 70,267 50,021 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2028 (Greece) (STP) EUR 1,030,533 747,830 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2027 (Greece) (STP) EUR 368,920 273,848 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2026 (Greece) (STP) EUR 1,039,402 789,973 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2025 (Greece) (STP) EUR 2,632,753 2,059,109 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2024 (Greece) (STP) EUR 353,427 282,529 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3s (3.65s, 2/24/20), 2023 (Greece) (STP) EUR 1,133,192 924,607 Indonesia (Republic of) 144A sr. unsec. notes 4 3/4s, 2026 (Indonesia) $300,000 312,000 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6 5/8s, 2037 (Indonesia) 575,000 658,479 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95s, 2046 (Indonesia) 300,000 332,250 Kenya (Republic of) 144A sr. unsec. unsub. notes 6 7/8s, 2024 (Kenya) 200,000 189,750 Mexico (Republic of) sr. unsec. notes 5 3/4s, 2110 (Mexico) 220,000 222,750 Russia (Federation of) 144A sr. unsec. notes 4 1/2s, 2022 (Russia) 235,000 240,744 Russia (Federation of) 144A sr. unsec. unsub. bonds 5 5/8s, 2042 (Russia) 200,000 202,250 Turkey (Republic of) sr. unsec. notes 6s, 2041 (Turkey) 975,000 1,052,405 Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero %, 2040 (Ukraine) 361,000 118,004 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2027 (Ukraine) 176,000 155,329 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2026 (Ukraine) 176,000 155,299 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2025 (Ukraine) 176,000 156,015 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2024 (Ukraine) 176,000 157,335 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2023 (Ukraine) 176,000 159,210 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2022 (Ukraine) 176,000 161,040 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2021 (Ukraine) 176,000 162,930 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2020 (Ukraine) 225,000 211,039 Ukraine (Government of) 144A unsec. notes 7 3/4s, 2019 (Ukraine) 4,160 3,914 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7s, 2038 (Venezuela) 265,000 88,775 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13 5/8s, 2018 (Venezuela) 1,215,000 676,755 Total foreign government and agency bonds and notes (cost $24,606,094) SENIOR LOANS (2.0%) (a) (c) Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 $215,672 $204,850 Asurion, LLC bank term loan FRN 8 1/2s, 2021 140,000 130,506 Avaya, Inc. bank term loan FRN Ser. B6, 6 1/2s, 2018 140,056 101,716 Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s, 2020 216,179 143,759 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11 1/4s, 2017 994,505 912,148 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 3/4s, 2017 69,650 63,817 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 260,363 211,545 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 34,059 33,207 Dell International, LLC bank term loan FRN Ser. B2, 4s, 2020 179,139 178,825 First Data Corp. bank term loan FRN 4.432s, 2021 12,896 12,856 First Data Corp. bank term loan FRN Ser. B, 3.932s, 2018 97,829 97,555 Gates Global, LLC/Gates Global Co. bank term loan FRN 4 1/4s, 2021 80,330 75,611 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 224,208 166,941 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.189s, 2019 319,000 217,851 Jeld-Wen, Inc. bank term loan FRN 5 1/4s, 2021 139,295 138,642 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4 3/4s, 2022 94,525 94,082 Navistar, Inc. bank term loan FRN Ser. B, 6 1/2s, 2020 149,625 135,909 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 282,268 257,962 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4 3/4s, 2021 78,800 72,299 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 122,813 118,130 PET Acquisition Merger Sub, LLC bank term loan FRN Ser. B1, 5 3/4s, 2023 130,000 129,533 ROC Finance, LLC bank term loan FRN 5s, 2019 478,402 459,265 Talbots, Inc. (The) bank term loan FRN 9 1/2s, 2021 55,000 51,219 Talbots, Inc. (The) bank term loan FRN 5 1/2s, 2020 108,889 101,539 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 499,637 140,314 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.918s, 2017 5,128 1,440 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3 3/4s, 2020 119,410 112,033 Total senior loans (cost $5,174,438) PURCHASED SWAP OPTIONS OUTSTANDING (0.5%) (a) Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.73875/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.73875 $36,718,600 $398,030 (2.15625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/2.15625 36,718,600 367 Citibank, N.A. (2.087)/3 month USD-LIBOR-BBA/May-18 May-16/2.087 34,590,200 35 Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 3,749,700 74,199 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 3,749,700 30,219 Goldman Sachs International 1.149/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.149 40,350,100 235,645 (2.18625)/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.18625 34,590,200 35 JPMorgan Chase Bank N.A. (1.805)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.805 70,540,800 141,082 1.445/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.445 70,540,800 81,827 2.19/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.19 2,753,900 34,561 (1.365)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.365 70,859,000 18,423 2.15/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.15 2,753,900 15,091 0.975/3 month USD-LIBOR-BBA/Apr-21 Apr-16/0.975 70,859,000 9,920 Total purchased swap options outstanding (cost $2,618,984) PURCHASED OPTIONS OUTSTANDING (0.2%) (a) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$101.30 $9,000,000 $25,650 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.22 9,000,000 23,850 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.16 14,000,000 35,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/101.11 9,000,000 21,600 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.91 14,000,000 27,720 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.84 9,000,000 16,830 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.91 9,000,000 66,060 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.81 9,000,000 60,480 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.69 9,000,000 53,550 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.59 9,000,000 48,690 Total purchased options outstanding (cost $886,250) PREFERRED STOCKS (0.1%) (a) Shares Value GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 6,980 $171,079 M/I Homes, Inc. Ser. A, $2.438 pfd. 4,536 113,400 Total preferred stocks (cost $270,182) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $125,000 $128,600 Navistar International Corp. cv. sr. unsec. sub. bonds 4 1/2s, 2018 64,000 38,160 Total convertible bonds and notes (cost $177,082) COMMON STOCKS (—%) (a) Shares Value Lone Pine Resources Canada, Ltd. (Canada) (F) (NON) 12,972 $130 Lone Pine Resources, Inc. Class A (Canada) (F) (NON) 12,972 130 Tribune Media Co. Class 1C (F) 55,356 13,839 Total common stocks (cost $84,686) SHORT-TERM INVESTMENTS (10.2%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.44% (AFF) Shares 10,793,810 $10,793,810 U.S. Treasury Bills 0.30%, May 19, 2016 (SEGSF)(SEGCCS) $757,000 756,868 U.S. Treasury Bills 0.31%, May 12, 2016 (SEGSF)(SEGCCS) 2,303,000 2,302,747 U.S. Treasury Bills 0.28%, May 5, 2016 (SEGCCS) 83,000 82,993 U.S. Treasury Bills 0.04%, April 28, 2016 (SEG)(SEGSF)(SEGCCS) 1,129,000 1,128,854 U.S. Treasury Bills 0.11%, April 21, 2016 (SEGSF)(SEGCCS) 1,764,000 1,763,898 U.S. Treasury Bills 0.07%, April 14, 2016 (SEG)(SEGSF)(SEGCCS) 2,333,000 2,332,914 U.S. Treasury Bills 0.07%, April 7, 2016 (SEG) (SEGSF) 3,304,000 3,303,933 Total short-term investments (cost $22,465,470) TOTAL INVESTMENTS Total investments (cost $370,169,510) (b) FORWARD CURRENCY CONTRACTS at 3/31/16 (aggregate face value $119,551,070) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/20/16 $1,119,110 $1,091,455 $27,655 Australian Dollar Sell 4/20/16 1,119,110 1,082,972 (36,138) British Pound Buy 6/15/16 1,118,658 1,092,185 26,473 Canadian Dollar Sell 4/20/16 599,443 544,244 (55,199) Chilean Peso Sell 4/20/16 306,168 282,819 (23,349) Czech Koruna Sell 6/15/16 158,631 112,484 (46,147) Euro Sell 6/15/16 2,273,496 2,217,899 (55,597) Hong Kong Dollar Sell 5/18/16 1,145,250 1,138,083 (7,167) Japanese Yen Sell 5/18/16 1,137,009 1,123,786 (13,223) Mexican Peso Buy 4/20/16 2,372,016 2,332,094 39,922 Mexican Peso Sell 4/20/16 2,372,016 2,235,382 (136,634) New Zealand Dollar Buy 4/20/16 1,963,615 1,923,780 39,835 Norwegian Krone Sell 6/15/16 453,566 433,463 (20,103) South Korean Won Buy 5/18/16 40,939 66,539 (25,600) Swedish Krona Buy 6/15/16 512,693 498,323 14,370 Barclays Bank PLC Australian Dollar Buy 4/20/16 1,174,874 1,157,099 17,775 Australian Dollar Sell 4/20/16 1,174,874 1,095,022 (79,852) Canadian Dollar Sell 4/20/16 773,694 722,758 (50,936) Euro Sell 6/15/16 75,951 58,007 (17,944) Mexican Peso Buy 4/20/16 1,548,761 1,530,721 18,040 Mexican Peso Sell 4/20/16 1,548,761 1,508,402 (40,359) New Zealand Dollar Buy 4/20/16 1,705,741 1,647,167 58,574 New Zealand Dollar Sell 4/20/16 1,705,741 1,634,892 (70,849) Norwegian Krone Sell 6/15/16 2,912,585 2,818,721 (93,864) Swedish Krona Buy 6/15/16 2,245,341 2,157,672 87,669 Swiss Franc Buy 6/15/16 155,659 151,815 3,844 Citibank, N.A. Australian Dollar Buy 4/20/16 1,119,187 1,092,377 26,810 Australian Dollar Sell 4/20/16 1,119,187 1,102,122 (17,065) Brazilian Real Buy 4/4/16 131,214 130,224 990 Brazilian Real Sell 4/4/16 131,214 114,767 (16,447) Brazilian Real Sell 7/1/16 128,089 127,043 (1,046) British Pound Buy 6/15/16 1,643,293 1,627,463 15,830 Canadian Dollar Sell 4/20/16 1,947,632 1,850,385 (97,247) Euro Sell 6/15/16 1,132,871 1,106,410 (26,461) Mexican Peso Buy 4/20/16 1,536,088 1,517,596 18,492 Mexican Peso Sell 4/20/16 1,609,807 1,482,217 (127,590) New Zealand Dollar Buy 4/20/16 1,130,393 1,096,106 34,287 Singapore Dollar Sell 5/18/16 68,910 48,170 (20,740) South African Rand Buy 4/20/16 1,239,431 1,128,037 111,394 South African Rand Sell 4/20/16 1,239,431 1,143,811 (95,620) South Korean Won Sell 5/18/16 3,843 13,536 9,693 Credit Suisse International Australian Dollar Buy 4/20/16 2,437,990 2,274,096 163,894 Australian Dollar Sell 4/20/16 2,387,895 2,304,870 (83,025) Canadian Dollar Sell 4/20/16 1,216,135 1,136,692 (79,443) Euro Sell 6/15/16 1,124,318 1,073,251 (51,067) Hong Kong Dollar Sell 5/18/16 925,151 915,162 (9,989) Japanese Yen Buy 5/18/16 1,109,329 1,100,354 8,975 New Taiwan Dollar Buy 5/18/16 14,222 35,257 (21,035) New Zealand Dollar Buy 4/20/16 2,012,718 1,991,029 21,689 Norwegian Krone Sell 6/15/16 1,757,534 1,720,696 (36,838) Swedish Krona Sell 6/15/16 33,751 31,963 (1,788) Deutsche Bank AG Canadian Dollar Buy 4/20/16 527,911 504,941 22,970 Canadian Dollar Sell 4/20/16 527,911 517,037 (10,874) Israeli Shekel Buy 4/20/16 195,344 191,767 3,577 Israeli Shekel Sell 4/20/16 195,344 187,496 (7,848) Japanese Yen Buy 5/18/16 1,114,299 1,120,695 (6,396) Japanese Yen Sell 5/18/16 1,196,050 1,114,072 (81,978) New Zealand Dollar Buy 4/20/16 1,229,771 1,149,446 80,325 Goldman Sachs International Australian Dollar Buy 4/20/16 977,938 931,811 46,127 British Pound Sell 6/15/16 1,111,044 1,120,890 9,846 Canadian Dollar Buy 4/20/16 1,090,625 1,225,847 (135,222) Euro Buy 6/15/16 1,171,188 1,101,560 69,628 Japanese Yen Sell 5/18/16 136,344 51,333 (85,011) New Zealand Dollar Buy 4/20/16 2,471,007 2,300,706 170,301 Singapore Dollar Sell 5/18/16 14,464 13,658 (806) South African Rand Buy 4/20/16 1,239,431 1,133,722 105,709 South African Rand Sell 4/20/16 1,239,431 1,143,341 (96,090) South Korean Won Buy 5/18/16 1,162,179 1,113,140 49,039 South Korean Won Sell 5/18/16 1,169,070 1,107,465 (61,605) Swedish Krona Buy 6/15/16 394,693 433,096 (38,403) HSBC Bank USA, National Association Australian Dollar Buy 4/20/16 4,519 4,036 483 Australian Dollar Sell 4/20/16 4,519 4,450 (69) Canadian Dollar Sell 4/20/16 710,708 684,703 (26,005) Euro Sell 6/15/16 3,583,470 3,411,953 (171,517) Hong Kong Dollar Sell 5/18/16 1,143,767 1,136,726 (7,041) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/20/16 920 123,099 (122,179) British Pound Buy 6/15/16 1,225,251 1,195,566 29,685 Canadian Dollar Sell 4/20/16 604,140 492,076 (112,064) Euro Sell 6/15/16 1,694,858 1,621,891 (72,967) Hong Kong Dollar Sell 5/18/16 1,169,079 1,165,617 (3,462) Japanese Yen Sell 5/18/16 1,147,841 1,117,877 (29,964) Mexican Peso Buy 4/20/16 1,153,151 1,121,398 31,753 Mexican Peso Sell 4/20/16 1,153,151 1,134,732 (18,419) New Zealand Dollar Buy 4/20/16 1,218,100 1,157,498 60,602 Norwegian Krone Sell 6/15/16 3,650,359 3,524,231 (126,128) Singapore Dollar Sell 5/18/16 68,910 51,017 (17,893) South African Rand Buy 4/20/16 199,187 190,271 8,916 South African Rand Sell 4/20/16 199,187 185,296 (13,891) South Korean Won Sell 5/18/16 62,591 61,080 (1,511) Swedish Krona Sell 6/15/16 197,210 175,192 (22,018) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/20/16 2,187,665 2,189,798 (2,133) British Pound Sell 6/15/16 1,064,499 1,085,673 21,174 Canadian Dollar Sell 4/20/16 1,311,152 1,218,494 (92,658) Euro Sell 6/15/16 3,596,584 3,428,368 (168,216) Japanese Yen Buy 5/18/16 1,197,287 1,115,400 81,887 New Zealand Dollar Buy 4/20/16 2,574,875 2,506,739 68,136 Norwegian Krone Sell 6/15/16 2,543,414 2,429,755 (113,659) Swedish Krona Buy 6/15/16 2,755,503 2,726,097 29,406 State Street Bank and Trust Co. Brazilian Real Buy 4/4/16 635,045 584,662 50,383 Brazilian Real Sell 4/4/16 635,045 564,013 (71,032) Brazilian Real Sell 7/1/16 232,938 230,993 (1,945) Canadian Dollar Sell 4/20/16 202,663 169,121 (33,542) Euro Sell 6/15/16 1,517,754 1,455,794 (61,960) New Taiwan Dollar Buy 5/18/16 14,222 36,871 (22,649) South Korean Won Sell 5/18/16 109,795 92,192 (17,603) UBS AG Australian Dollar Sell 4/20/16 30,027 104,823 74,796 British Pound Buy 6/15/16 993,963 993,440 523 Canadian Dollar Sell 4/20/16 342,033 305,743 (36,290) Euro Buy 6/15/16 1,097,974 1,086,790 11,184 Israeli Shekel Buy 4/20/16 9,373 9,206 167 Israeli Shekel Sell 4/20/16 9,373 8,980 (393) Japanese Yen Sell 5/18/16 1,094,164 1,105,974 11,810 New Taiwan Dollar Buy 5/18/16 1,803 18,651 (16,848) New Zealand Dollar Buy 4/20/16 1,016,096 992,562 23,534 WestPac Banking Corp. Australian Dollar Buy 4/20/16 1,294,062 1,274,490 19,572 Australian Dollar Sell 4/20/16 1,294,062 1,175,645 (118,417) Canadian Dollar Sell 4/20/16 286,593 139,025 (147,568) New Zealand Dollar Buy 4/20/16 339,504 329,089 10,415 New Zealand Dollar Sell 4/20/16 339,504 330,532 (8,972) Total FUTURES CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Long) 46 $7,564,125 Jun-16 $(103,529) U.S. Treasury Bond Ultra 30 yr (Long) 18 3,105,563 Jun-16 (54,880) U.S. Treasury Note 10 yr (Short) 121 15,777,266 Jun-16 108,260 U.S. Treasury Note Ultra 10 yr (Short) 4 563,000 Jun-16 3,773 Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/16 (premiums $4,198,116) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Barclays Bank PLC 1.9475/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 $18,359,300 $4,406 (1.9475)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.9475 18,359,300 510,940 Citibank, N.A. 2.587/3 month USD-LIBOR-BBA/May-18 May-16/2.587 34,590,200 35 2.387/3 month USD-LIBOR-BBA/May-18 May-16/2.387 34,590,200 35 Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 3,749,700 158,987 Goldman Sachs International 1.399/3 month USD-LIBOR-BBA/Apr-18 Apr-16/1.399 40,350,100 40 2.58625/3 month USD-LIBOR-BBA/Jun-18 Jun-16/2.58625 69,180,400 69 JPMorgan Chase Bank N.A. (1.17)/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 35,429,500 73,339 (2.27)/3 month USD-LIBOR-BBA/Apr-46 Apr-16/2.27 2,753,900 84,958 1.17/3 month USD-LIBOR-BBA/Apr-21 Apr-16/1.17 35,429,500 106,997 (1.625)/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.625 35,270,400 190,107 1.625/3 month USD-LIBOR-BBA/Apr-26 Apr-16/1.625 35,270,400 302,267 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 8,886,000 927,334 Total WRITTEN OPTIONS OUTSTANDING at 3/31/16 (premiums $886,250) (Unaudited) Expiration Contract date/strike price amount Value Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/$100.63 $9,000,000 $13,590 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.56 9,000,000 12,780 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.45 14,000,000 17,920 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.44 9,000,000 11,340 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.20 14,000,000 14,000 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/100.19 9,000,000 8,820 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.95 9,000,000 7,020 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.91 9,000,000 6,660 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.77 9,000,000 5,850 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.75 14,000,000 8,960 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.53 9,000,000 4,590 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) Jun-16/99.50 14,000,000 6,860 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.14 9,000,000 29,340 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/102.05 9,000,000 26,190 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.92 9,000,000 22,410 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.83 9,000,000 19,800 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.38 9,000,000 10,710 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.28 9,000,000 9,360 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.16 9,000,000 7,830 Federal National Mortgage Association 30 yr 3.0s TBA commitments (Put) May-16/101.06 9,000,000 6,840 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Counterparty Premium Unrealized Fixed right or obligation % to receive or (pay)/ Expiration Contract receivable/ appreciation/ Floating rate index/Maturity date date/strike amount (payable) (depreciation) JPMorgan Chase Bank N.A. 2.117/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.117 $4,684,125 $(114,775) $98,741 2.035/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/2.035 4,684,125 (119,019) 71,667 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 8,512,300 (56,283) 5,703 1.00/3 month USD-LIBOR-BBA/Apr-27 (Purchased) Apr-17/1.00 17,024,600 (119,598) 4,937 (3.035)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.035 4,684,125 (124,635) (113,951) (3.117)/3 month USD-LIBOR-BBA/Feb-27 (Purchased) Feb-17/3.117 4,684,125 (131,156) (122,303) 2.655/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.655 20,516,500 135,922 134,178 2.56/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/2.56 20,516,500 131,156 129,049 (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 17,024,600 52,129 (30,134) (1.00)/3 month USD-LIBOR-BBA/Apr-19 (Written) Apr-17/1.00 34,049,200 108,957 (55,841) (1.56)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.56 20,516,500 118,120 (122,278) (1.655)/3 month USD-LIBOR-BBA/Feb-19 (Written) Feb-17/1.655 20,516,500 116,944 (154,693) Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/16 (proceeds receivable $43,609,765) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, April 1, 2046 $24,000,000 4/13/16 $25,166,251 Federal National Mortgage Association, 3s, April 1, 2046 18,000,000 4/13/16 18,465,469 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Goldman Sachs International KRW 1,442,000,000 $— 11/6/19 3 month KRW-CD-KSDA-BLOOMBERG 2.17% $33,476 JPMorgan Chase Bank N.A. MXN 32,807,000 — 1/1/26 1 month MXN-TIIE-BANXICO 6.16% 17,514 MXN 19,840,000 — 1/2/26 1 month MXN-TIIE-BANXICO 6.14% 8,664 Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $18,359,300 $238,429 3/30/26 1.91% 3 month USD-LIBOR-BBA $(219,418) 6,039,000 (E) (44,714) 6/15/26 1.60% 3 month USD-LIBOR-BBA 3,592 98,627,515 (E) 259,726 6/15/18 3 month USD-LIBOR-BBA 0.85% 164,056 5,289,000 (E) (4,877) 6/15/21 3 month USD-LIBOR-BBA 1.15% (25,980) 7,013,200 (93) 3/16/26 3 month USD-LIBOR-BBA 1.79701% 104,092 117,286,600 (E) 263,648 6/15/18 1.20% 3 month USD-LIBOR-BBA (437,139) 24,621,555 (E) 173,525 6/15/26 1.85% 3 month USD-LIBOR-BBA (210,941) 22,121,600 (E) 155,818 6/15/26 1.90% 3 month USD-LIBOR-BBA (294,068) 5,317,000 (E) 4,066 6/15/21 3 month USD-LIBOR-BBA 1.45% 60,889 3,157,100 (E) 863 6/15/21 1.45% 3 month USD-LIBOR-BBA (32,877) 5,048,800 (67) 3/17/26 1.787% 3 month USD-LIBOR-BBA (70,000) 7,013,200 (93) 3/16/26 3 month USD-LIBOR-BBA 1.79882% 105,290 7,013,200 (93) 3/16/26 3 month USD-LIBOR-BBA 1.8005% 106,410 7,013,200 (93) 3/16/26 3 month USD-LIBOR-BBA 1.80312% 108,150 7,013,200 (93) 3/16/26 3 month USD-LIBOR-BBA 1.80242% 107,685 27,509,721 (E) (39,978) 6/15/21 3 month USD-LIBOR-BBA 1.40% 186,730 3,571,700 (E) 17,210 6/15/46 3 month USD-LIBOR-BBA 2.20% 54,130 1,878,700 (E) 12,585 6/15/46 2.25% 3 month USD-LIBOR-BBA (29,019) 330,500 (11) 4/5/46 2.2375% 3 month USD-LIBOR-BBA (7,429) 5,700,000 (75) 3/18/26 1.78722% 3 month USD-LIBOR-BBA (78,928) 5,700,000 (75) 3/18/26 1.79757% 3 month USD-LIBOR-BBA (84,519) 8,830,000 (117) 3/21/26 1.7325% 3 month USD-LIBOR-BBA (75,320) 8,830,000 (117) 3/21/26 1.73% 3 month USD-LIBOR-BBA (73,230) 3,065,000 (E) (45,003) 6/15/26 1.605% 3 month USD-LIBOR-BBA (21,936) 12,015,000 (E) 17,958 6/15/21 1.4003% 3 month USD-LIBOR-BBA (81,238) 1,101,600 (15) 3/30/26 1.73% 3 month USD-LIBOR-BBA (8,704) 3,078,000 (E) 55,345 6/15/26 3 month USD-LIBOR-BBA 1.6005% 30,872 AUD 48,790,000 (E) (38,938) 6/15/18 3 month AUD-BBR-BBSW 1.93% (130,718) AUD 25,000 (E) (95) 6/15/26 3 month AUD-BBR-BBSW 2.55% (252) AUD 17,056,000 (E) 41,066 6/15/21 2.25% 3 month AUD-BBR-BBSW 103,626 AUD 12,888,000 (E) (17,810) 6/15/21 3 month AUD-BBR-BBSW 2.50% 51,918 AUD 4,888,000 (E) (555) 6/15/18 2.20% 3 month AUD-BBR-BBSW (11,117) AUD 2,016,000 (E) 2,673 6/15/26 2.80% 3 month AUD-BBR-BBSW (19,236) AUD 11,241,000 (E) 11,474 6/15/18 2.2001% 3 month AUD-BBR-BBSW (12,834) AUD 1,924,000 (E) 7,930 6/15/26 2.8005% 3 month AUD-BBR-BBSW (13,044) CAD 34,575,000 (51,863) 6/17/17 3 month CAD-BA-CDOR 0.92% (31,946) CAD 17,288,000 (49) 8/27/17 3 month CAD-BA-CDOR 0.6825% (37,009) CAD 13,728,000 (39) 10/23/17 3 month CAD-BA-CDOR 0.81% (10,289) CAD 14,213,000 (41) 10/23/17 3 month CAD-BA-CDOR 0.805% (11,737) CAD 14,448,000 119,222 11/2/25 1.965% 3 month CAD-BA-CDOR (442,305) CAD 15,340,000 (41) 2/2/18 0.68% 3 month CAD-BA-CDOR 43,177 CAD 4,018,000 (38) 2/2/26 3 month CAD-BA-CDOR 1.5125% 11,432 CAD 3,215,000 (30) 2/2/26 3 month CAD-BA-CDOR 1.505% 7,364 CAD 19,168,000 (51) 2/2/18 0.675% 3 month CAD-BA-CDOR 55,424 CAD 79,612,000 (E) 12,735 6/15/18 3 month CAD-BA-CDOR 0.75% (130,706) CAD 13,888,000 (E) 6,553 6/15/21 0.90% 3 month CAD-BA-CDOR 59,849 CAD 8,791,000 (E) (90,081) 6/15/26 1.40% 3 month CAD-BA-CDOR (2,711) CAD 10,519,115 (E) (1,270) 6/15/18 0.90% 3 month CAD-BA-CDOR (6,445) CAD 11,546,000 (33) 3/11/18 0.89% 3 month CAD-BA-CDOR (4,236) CAD 9,552,000 (E) 47,808 6/15/21 3 month CAD-BA-CDOR 0.9003% 11,262 CAD 27,872,000 (E) (5,550) 6/15/18 0.8501% 3 month CAD-BA-CDOR 2,004 CHF 2,176,000 (E) (11,617) 6/15/26 6 month CHF-LIBOR-BBA 0.15% (5,190) CHF 26,666,000 (E) (22,767) 6/15/18 0.90% 6 month CHF-LIBOR-BBA (112,758) CHF 4,882,000 (E) 1,548 6/15/21 6 month CHF-LIBOR-BBA 0.65% 28,381 CHF 2,840,000 (E) (11) 6/15/18 6 month CHF-LIBOR-BBA 0.7425% 151 CHF 8,749,000 (E) 17,671 6/15/18 6 month CHF-LIBOR-BBA 0.6503% 1,175 CHF 2,822,000 (E) (7) 6/15/18 6 month CHF-LIBOR-BBA 0.748% 481 CHF 1,057,000 (E) (2,581) 6/15/26 6 month CHF-LIBOR-BBA 0.1505% 598 EUR 24,674,000 (E) (74,637) 6/15/21 0.00% 6 month EUR-EURIBOR-REUTERS 3,611 EUR 9,587,000 (E) 139,533 6/15/26 6 month EUR-EURIBOR-REUTERS 0.50% 54,442 EUR 9,403,000 (E) (23,979) 6/15/21 6 month EUR-EURIBOR-REUTERS 0.10% 234 EUR 4,990,000 (E) (17,686) 6/15/26 0.60% 6 month EUR-EURIBOR-REUTERS (30,149) EUR 1,491,000 (E) (440) 6/15/18 6 month EUR-EURIBOR-REUTERS 0.20% 1,302 EUR 66,000 (E) (76) 6/15/21 6 month EUR-EURIBOR-REUTERS 0.075% (1) EUR 1,029,000 (E) 9,295 6/15/26 6 month EUR-EURIBOR-REUTERS 0.55% 6,014 EUR 6,464,000 (E) (78,344) 6/15/26 0.5005% 6 month EUR-EURIBOR-REUTERS (21,340) GBP 27,191,000 (E) (54,034) 6/15/18 0.75% 6 month GBP-LIBOR-BBA (4,905) GBP 8,867,000 (E) (41,494) 6/15/21 0.975% 6 month GBP-LIBOR-BBA (6,230) GBP 13,000 (E) (222) 6/15/26 1.40% 6 month GBP-LIBOR-BBA (130) GBP 1,000 (E) (11) 6/15/21 0.925% 6 month GBP-LIBOR-BBA (4) GBP 29,000 (E) (648) 6/15/26 1.35% 6 month GBP-LIBOR-BBA (245) GBP 14,000 (E) (48) 6/15/18 0.70% 6 month GBP-LIBOR-BBA (2) GBP 11,656,000 (E) (5,789) 6/15/18 6 month GBP-LIBOR-BBA 0.90% 23,072 GBP 7,443,000 (E) 12,713 6/15/18 6 month GBP-LIBOR-BBA 0.7501% (542) GBP 1,061,000 (E) (11,584) 6/15/26 1.4005% 6 month GBP-LIBOR-BBA (4,187) JPY 115,410,000 (17) 11/13/45 6 month JPY-LIBOR-BBA 1.32125% 215,221 JPY 147,813,000 (35) 11/26/35 6 month JPY-LIBOR-BBA 1.09% 157,948 JPY 115,410,000 (17) 1/5/46 1.22015% 6 month JPY-LIBOR-BBA (184,525) JPY 147,813,000 (40) 1/5/36 1.00875% 6 month JPY-LIBOR-BBA (135,794) JPY 721,718,000 (E) (60) 6/15/21 0.065% 6 month JPY-LIBOR-BBA 1,094 JPY 127,873,000 (E) (39) 6/15/46 0.6725% 6 month JPY-LIBOR-BBA (20,888) NOK 182,087,000 (E) (7,826) 6/15/18 6 month NOK-NIBOR-NIBR 0.80% 12,001 NOK 28,011,000 (E) 13,561 6/15/26 6 month NOK-NIBOR-NIBR 1.55% 50,225 NOK 17,909,000 (E) (4,926) 6/15/21 1.05% 6 month NOK-NIBOR-NIBR (13,656) NOK 8,241,000 (13) 3/10/26 1.56% 6 month NOK-NIBOR-NIBR (14,192) NOK 10,847,000 (17) 3/17/26 1.60% 6 month NOK-NIBOR-NIBR (23,563) NOK 42,206,000 (E) 2,029 6/15/18 6 month NOK-NIBOR-NIBR 0.70% (3,444) NOK 9,009,000 (E) 10,847 6/15/26 1.5505% 6 month NOK-NIBOR-NIBR (996) NZD 4,619,000 (E) (492) 6/15/26 3.10% 3 month NZD-BBR-FRA (23,974) NZD 8,281,000 (E) 1,853 6/15/18 3 month NZD-BBR-FRA 2.40% 24,010 NZD 25,643,000 (E) (20,686) 6/15/21 2.70% 3 month NZD-BBR-FRA (154,275) NZD 6,992,000 (E) (29,898) 6/15/21 3 month NZD-BBR-FRA 2.7003% 6,594 NZD 8,210,000 (E) 12,658 6/15/18 2.4001% 3 month NZD-BBR-FRA (9,321) SEK 52,762,000 (E) 3,738 6/15/21 0.35% 3 month SEK-STIBOR-SIDE 5,545 SEK 32,357,000 (E) 7,045 6/15/26 3 month SEK-STIBOR-SIDE 1.20% 9,289 SEK 20,268,000 (E) (1,324) 6/15/21 3 month SEK-STIBOR-SIDE 0.3503% (1,981) SEK 9,927,000 (E) (1,232) 6/15/26 1.2005% 3 month SEK-STIBOR-SIDE (1,979) Total $926,530 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $770,843 $— 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(6,842) 191,202 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 1,071 428,587 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (810) 493,042 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 2,761 60,481 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (23) 231,525 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 295 1,097,600 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic MBX Index 4.00% 30 year Fannie Mae pools 6,147 1,630,792 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 8,789 567,993 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (2,527) 676,560 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (4,697) 407,119 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (2,827) 516,562 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (3,586) 679,461 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (262) 97,469 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (38) 1,402,757 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 12,810 649,923 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,666 1,026,566 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 10,184 3,721,260 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (10,365) 2,549,406 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 4,042 15,113,138 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 40,493 9,138,332 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (31,589) EUR 2,664,000 — 9/15/17 (0.4975%) Eurostat Eurozone HICP excluding tobacco (22,541) EUR 1,332,000 — 9/15/17 (0.46%) Eurostat Eurozone HICP excluding tobacco (10,122) EUR 1,895,000 — 9/15/17 (0.435%) Eurostat Eurozone HICP excluding tobacco (13,309) Citibank, N.A. $902,069 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,417 546,637 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,465 1,411,650 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 3,782 Credit Suisse International 592,881 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,589 621,183 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,147) 940,891 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic TRS Index 5.00% 30 year Ginnie Mae II pools (6,532) 987,444 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 9,017 1,087,937 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 9,935 919,917 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (6,387) 1,754,591 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools (12,182) 758,083 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (7,639) 379,423 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (3,823) 494,468 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (4,983) 681,197 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (6,758) 546,993 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (5,426) 1,310,875 — 1/12/43 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (13,004) 3,962,192 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (48,158) 1,623,240 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19,729) 1,599,673 — 1/12/45 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (21,861) 1,532,640 (8,861) 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools 5,334 Deutsche Bank AG 621,183 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,147) Goldman Sachs International 787,053 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,488) 281,848 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (109) 1,913,276 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,982) 1,913,276 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (16,982) 435,054 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,504) 163,428 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (565) 115,104 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (218) 1,251,264 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (11,297) 301,945 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (571) 603,834 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (1,142) 303,758 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,050) 595,997 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,060) 364,465 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,260) 27,953 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (97) 74,485 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (257) 19,991 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (8) 382,253 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools (148) 2,491,305 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (22,112) 308,355 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools (583) 2,153,571 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19,114) 329,709 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,874) 1,444,259 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 13,189 1,564,166 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (15,761) 1,248,742 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (12,583) 766,464 — 1/12/44 3.50% (1 month USD-LIBOR) Synthetic TRS Index 3.50% 30 year Fannie Mae pools (7,723) 1,611,109 — 1/12/45 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (19,582) 961,054 — 1/12/43 (3.50%) 1 month USD-LIBOR Synthetic TRS Index 3.50% 30 year Fannie Mae pools 9,534 EUR 9,589,000 — 8/10/17 (0.63%) Eurostat Eurozone HICP excluding tobacco (101,365) EUR 3,166,000 — 8/11/17 (0.63%) Eurostat Eurozone HICP excluding tobacco (33,468) EUR 2,664,000 — 8/31/17 (0.27%) Eurostat Eurozone HICP excluding tobacco (6,214) EUR 2,664,000 — 9/1/17 (0.37%) Eurostat Eurozone HICP excluding tobacco (12,307) EUR 2,664,000 — 9/10/20 (0.7975%) Eurostat Eurozone HICP excluding tobacco (47,696) EUR 1,502,000 — 1/26/21 (0.75%) Eurostat Eurozone HICP excluding tobacco (15,849) JPMorgan Chase Bank N.A. $3,041,707 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (26,518) 2,309,274 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (20,133) 479,666 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (4,182) 1,444,259 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools 13,189 EUR 1,332,000 — 9/4/20 (0.8675%) Eurostat Eurozone HICP excluding tobacco (29,222) EUR 1,332,000 — 9/7/20 (0.85%) Eurostat Eurozone HICP excluding tobacco (27,828) EUR 1,607,000 — 1/27/21 (0.755%) Eurostat Eurozone HICP excluding tobacco (17,434) EUR 1,322,000 — 1/26/21 (0.75%) Eurostat Eurozone HICP excluding tobacco (13,949) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/16 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $5,468 $80,000 5/11/63 300 bp $579 CMBX NA BBB- Index BBB-/P 10,546 175,000 5/11/63 300 bp (149) CMBX NA BBB- Index BBB-/P 21,545 349,000 5/11/63 300 bp 216 CMBX NA BBB- Index BBB-/P 20,577 361,000 5/11/63 300 bp (1,486) Credit Suisse International CMBX NA BB Index — (42,255) 2,394,000 5/11/63 (500 bp) 222,826 CMBX NA BB Index — (1,136) 117,000 1/17/47 (500 bp) 17,037 CMBX NA BBB- Index BBB-/P 28,561 1,973,000 5/11/63 300 bp (92,023) CMBX NA BBB- Index BBB-/P 39,848 3,034,000 5/11/63 300 bp (145,580) CMBX NA BBB- Index BBB-/P 124,571 3,500,000 1/17/47 300 bp (190,487) CMBX NA BBB- Index BBB-/P 276,483 3,701,000 1/17/47 300 bp (56,668) CMBX NA BBB- Index BBB-/P 359,779 10,489,000 1/17/47 300 bp (584,406) Goldman Sachs International CMBX NA BBB- Index BBB-/P (394) 57,000 5/11/63 300 bp (3,878) CMBX NA BBB- Index BBB-/P 458 46,000 1/17/47 300 bp (3,683) CMBX NA BBB- Index BBB-/P 360 101,000 1/17/47 300 bp (8,731) CMBX NA BBB- Index BBB-/P 360 101,000 1/17/47 300 bp (8,731) CMBX NA BBB- Index BBB-/P 934 120,000 1/17/47 300 bp (9,868) CMBX NA BBB- Index BBB-/P 902 211,000 1/17/47 300 bp (18,092) CMBX NA BBB- Index BBB-/P 752 211,000 1/17/47 300 bp (18,241) CMBX NA BBB- Index BBB-/P 752 211,000 1/17/47 300 bp (18,241) CMBX NA BBB- Index BBB-/P 331 306,000 1/17/47 300 bp (27,215) CMBX NA BBB- Index BBB-/P 1,271 324,000 1/17/47 300 bp (27,894) CMBX NA BB Index — (3,036) 355,000 5/11/63 (500 bp) 36,272 CMBX NA BB Index — (1,941) 183,000 5/11/63 (500 bp) 18,323 CMBX NA BB Index — (1,297) 135,000 5/11/63 (500 bp) 13,652 CMBX NA BB Index — 2,058 91,000 5/11/63 (500 bp) 12,134 CMBX NA BB Index — 707 42,000 5/11/63 (500 bp) 5,358 CMBX NA BB Index — 390 38,000 5/11/63 (500 bp) 4,597 CMBX NA BB Index — 46 38,000 5/11/63 (500 bp) 4,254 CMBX NA BB Index — (1,210) 117,000 1/17/47 (500 bp) 16,963 CMBX NA BB Index — (124) 62,000 1/17/47 (500 bp) 9,507 CMBX NA BBB- Index BBB-/P (120) 12,000 5/11/63 300 bp (854) CMBX NA BBB- Index BBB-/P (84) 21,000 5/11/63 300 bp (1,368) CMBX NA BBB- Index BBB-/P (327) 30,000 5/11/63 300 bp (2,161) CMBX NA BBB- Index BBB-/P (83) 31,000 5/11/63 300 bp (1,977) CMBX NA BBB- Index BBB-/P (331) 33,000 5/11/63 300 bp (2,348) CMBX NA BBB- Index BBB-/P (933) 56,000 5/11/63 300 bp (4,356) CMBX NA BBB- Index BBB-/P 3,057 74,000 1/17/47 300 bp (3,604) CMBX NA BBB- Index BBB-/P 3,731 177,000 1/17/47 300 bp (12,202) CMBX NA BBB- Index BBB-/P 7,482 180,000 1/17/47 300 bp (8,721) CMBX NA BBB- Index BBB-/P 5,449 182,000 1/17/47 300 bp (10,934) CMBX NA BBB- Index BBB-/P 8,242 191,000 1/17/47 300 bp (8,951) CMBX NA BBB- Index BBB-/P 7,689 191,000 1/17/47 300 bp (9,505) CMBX NA BBB- Index BBB-/P 7,689 191,000 1/17/47 300 bp (9,505) CMBX NA BBB- Index BBB-/P 9,030 298,000 1/17/47 300 bp (17,795) CMBX NA BBB- Index BBB-/P 9,657 326,000 1/17/47 300 bp (19,688) CMBX NA BBB- Index BBB-/P 47,161 340,000 1/17/47 300 bp 16,555 CMBX NA BBB- Index BBB-/P 18,800 590,000 1/17/47 300 bp (34,310) CMBX NA BBB- Index BBB-/P 133,315 670,000 1/17/47 300 bp 73,004 CMBX NA BBB- Index BBB-/P 25,296 817,000 1/17/47 300 bp (48,248) JPMorgan Securities LLC CMBX NA BBB- Index — (2,168) 403,000 5/11/63 (300 bp) 22,462 CMBX NA BBB- Index — (9,525) 397,000 5/11/63 (300 bp) 14,738 CMBX NA BBB- Index — (5,102) 198,000 5/11/63 (300 bp) 6,999 CMBX NA BBB- Index BBB-/P 10,955 198,000 1/17/47 300 bp (6,868) CMBX NA BBB- Index BBB-/P 12,553 238,000 1/17/47 300 bp (8,871) CMBX NA BBB- Index BBB-/P 6,379 244,000 1/17/47 300 bp (15,585) CMBX NA BBB- Index BBB-/P 8,293 327,000 1/17/47 300 bp (21,142) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2016. Securities rated by Putnam are indicated by "/P." Key to holding's currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc CLP Chilean Peso EUR Euro GBP British Pound JPY Japanese Yen KRW South Korean Won MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD/$ United States Dollar Key to holding's abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PJSC Public Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2016 through March 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $220,340,370. (b) The aggregate identified cost on a tax basis is $374,785,580, resulting in gross unrealized appreciation and depreciation of $1,739,429 and $26,425,176, respectively, or net unrealized depreciation of $24,685,747. (NON) This security is non-income-producing. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $16,506,406 $18,926,843 $24,639,439 $13,867 $10,793,810 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder's portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $140,512,680 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 86.7% Greece 2.6 Argentina 1.7 Russia 1.7 Venezuela 1.3 Canada 0.8 United Kingdom 0.6 Luxembourg 0.5 Indonesia 0.5 Ukraine 0.5 Other 3.1 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap options contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund's maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund's maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. TBA commitments: The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as "cover" for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under "Security valuation" above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $5,891,003 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $5,508,549 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $— $— $13,839 Energy — — 260 Total common stocks — — Convertible bonds and notes — 166,760 — Corporate bonds and notes — 71,065,007 6 Foreign government and agency bonds and notes — 23,198,863 — Mortgage-backed securities — 94,572,318 5,464,721 Preferred stocks 171,079 113,400 — Purchased options outstanding — 379,430 — Purchased swap options outstanding — 1,039,434 — Senior loans — 4,363,554 — U.S. government and agency mortgage obligations — 127,085,145 — Short-term investments 10,793,810 11,672,207 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(1,803,449) $— Futures contracts (46,376) — — Written options outstanding — (250,870) — Written swap options outstanding — (2,359,514) — Forward premium swap option contracts — (154,925) — TBA sale commitments — (43,631,720) — Interest rate swap contracts — (2,277,138) — Total return swap contracts — (611,979) — Credit default contracts — (2,120,301) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The following is a reconciliation of Level 3 assets as of the close of the reporting period: Investments in securities: Balance as of December 31, 2015 Accrued discounts/premiums Realizedgain/(loss) Change in net unrealized appreciation/(depreciation)# Cost of purchases Proceedsfrom sales Totaltransfers intoLevel 3† Totaltransfersout ofLevel 3† Balance as of March 31, 2016 Common stocks*: Consumer cyclicals $13,838 $— $—
